Case 2:20-cr-00265-JCM-BNW Document 34 Filed 11/19/20 Page 1 of 4
Case 2:20-cr-00265-JCM-BNW Document 34 Filed 11/19/20 Page 2 of 4
Case 2:20-cr-00265-JCM-BNW Document 34 Filed 11/19/20 Page 3 of 4




             When the Court ordered Defendant released pending trial, the Court

imposed a travel restriction as one of his conditions of release. Docket No. 7 at 3.
             The Court also ordered Defendant to maintain residence at his current
address in Nevada. Id.
Case 2:20-cr-00265-JCM-BNW Document 34 Filed 11/19/20 Page 4 of 4




         Defendant's




                                     Zachary Sanns' travel restriction is modified to
permit him to travel to Nevada, New Jersey, New York, Pennsylvania, and Connecticut.


                  19th        November




                                         2
